DETAILED ACTION

1. This communication is in response to the amendment filed on 06/21/2021.  The present application is being examined under the AIA  first to invent provisions. 

  1a. Status of the claims:
        Claim 1 and 9  are amended.    
        Claims 1-16 are pending.

Response to Argument


2. Applicant's arguments and amendment filed 6/21/2021 have been fully considered but they are moot in view of the new grounds of rejection. In addition, the Applicant argues (Remarks, page 7) that Fritsch does not teach a transmission terminal because a mobile device receives data, but because the claim calls for a “transmission terminal configured to receive the data subscription,” a prior art that discloses a mobile device that receives data is based on the claim limitation.  

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

s 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2010/0057849 A1),  in  view of  Fritsch  et al. (hereinafter “Fritsch”) (US 2006/0271662 A1), and further in view of Costa Requena  et al. (hereinafter “Costa”) (US 7,480,915 B2). 

Regarding claim 1, Ji discloses a peer-to-peer communication system, comprising: 
     a relay server configured to add, to a relay list, subscription information of a 5reception terminal included in a data subscription request in response to the data subscription request received from the reception terminal (Ji discloses a server adds subscription request to a preset subscription list of the server where the subscription request was received from a client  (Ji, [0060])).
           Ji does not disclose a transmission terminal configured to receive the data subscription request from the relay server and add the subscription information of the reception terminal to a server transmission list.  
          Fritsch discloses a transmission terminal configured to receive the data subscription request from the relay server (Fritsch discloses subscriptions service arriving from a proxy server to a mobile device having a receiving interface (the mobile device is equated to the transmission terminal)   (Fritsch, [0069]); in [0037] the mobile device is disclosed having an interface that receives message (subscription) and add the subscription information of the reception terminal to a server transmission list (Fritsch discloses a list of mobile devices being the mobile devices  where the subscription  is received; the list is the list of mobile devices that the proxy server uses for sending the subscription to (the list of mobile devices in the proxy server is equated to the server transmission list)  (Fritsch, [0022])). 

             Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Fritsch’s teachings with Ji’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate a server proxy that pushes a subscription to a mobile device in order to optimize traffic between the mobile device and the device sending the subscription event by doing so the subscription will be transmitted when it is available rather that the mobile devices requesting them. 


wherein the subscription information registered with the relay list is the same as the subscription information registered with the server transmission list.  

          Costa discloses wherein the subscription information registered with the relay list is the same as the subscription information registered with the server transmission list (during a registration process IMS/WV relay ((Internet Protocol Multimedia Subsystem/ wireless Village address) has to recognize WV server having a list of IMS devices that are registered in the WV server in order to forward the registration process of the IMS devices using access list  (by recognizing the registration list of the devices of the WV server, the list of the devices in the IMS/WV relay is similar); ( where the registration list of the devices in IMS/WV relay is the relay list and the list of the devices in the WV server is the transmission list)   (Costa, column 20, lines 41-56; Fig 15; the access list being disclosed in column 24, lines 11-21).  

             Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Costa’s teachings with Ji’s teachings and Fritsch’s teachings. One ordinary skill in the art will be motivated to combine them in order to verify the subscription information in a device with a subscription information in a relay server, by doing so the security of the subscription of a device will increase.  


Regarding claim 2, Ji , Fritsch, and Costa disclose the peer-to-peer communication system of claim 1.

         Ji does not disclose wherein the subscription information comprises identification information of the reception terminal and data information to be received by the reception terminal.
          Fritsch discloses wherein the subscription information comprises identification information of the reception terminal (Fritsch discloses subscription having source endpoint   (Fritsch, [0061])) and data information to be received by the reception terminal (Fritsch discloses subscription having subscription event (Fritsch, [0057])). 

             Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Fritsch’s teachings with Ji’s teachings in view of Costa’s teachings. One ordinary skill in the art will be motivated to combine them in order to filter the mobile devices receiving a subscription efficiently by using filtering parameter such as endpoint and content of the subscription that prevent intruders to receive the subscription inadvertently. 

Regarding claim 9, claim 9 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 10, claim 10 is substantially similar to claim 2, thus the same rationale applies. 

4a. Claims  3-4  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ji,  in view of Fritsch, in view of Costa as applied to claims 1-2 and 9-10  above, and further in view of MATOBA (US 2013/0064135 A1).


Regarding claim 3, Ji, Fritsch, and Costa disclose the peer-to-peer communication system of claim 1.

         Ji in view of  Fritsch and in view of Costa do not disclose wherein when a data subscription cancellation request is received from the reception terminal, the relay server is further configured to delete the subscription information of the reception terminal from the relay list.   

         MATOBA discloses wherein when a data subscription cancellation request is received from the reception terminal (MATOBA discloses a subscription cancelling request being received from a user terminal(MATOBA, [0149])), the server is further configured to delete the subscription information of the reception terminal from the list (MATOBA discloses 
 
       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement MATOBA’s teachings with Ji’s teachings, in view of Fritsch’s teachings, and in view of Costa’s teachings. One ordinary skill in the art will be motivated to combine them in order to cancel the subscription of a terminal by deleting the device in a table containing the terminal. 


Regarding claim 4, Ji, Fritsch, Costa, and MATOBA disclose the peer-to-peer communication system of claim 3. 

         Ji in view of  Fritsch and in view of Costa do not disclose wherein the transmission terminal is further configured to receive the data subscription cancellation request from the relay server and delete the subscription information of the reception terminal from the server transmission list.  

         MATOBA discloses wherein the transmission terminal is further configured to receive the data subscription cancellation request from the server and delete the subscription information of the reception terminal from the server transmission list (MATOBA discloses the cancelling information from the user node is also canceled in management table to prevent unnecessary distribution of data from the user terminal  (MATOBA, [0150])).   
 
       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement MATOBA’s teachings with Ji’s teachings in view of Fritsch’s teachings, and in view of Costa’s teachings. One ordinary skill in the art will be motivated to combine them in order to cancel the subscription of a terminal by deleting the device in a table containing the terminal. 
. 
  
claim 11 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 

4b. Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in  view of  Fritsch, in view of Costa as applied to claims 1-2 and 9-10  above, and further in view of White et al. (hereinafter “White”) (US 2003/0061365 A1).
 
Regarding claim 5, Ji, Fritsch, and Costa disclose the peer-to-peer communication system of claim 1.

         Ji in view of  Fritsch and in view of Costa do not disclose wherein when the data subscription request is directly received from the reception terminal, the transmission terminal is further configured to add the subscription information of the reception terminal to a peer transmission list.   

         White discloses wherein when the data subscription request is directly received from the reception terminal (White discloses information subscription request being received to the subscriber’s table directly (White, [0239], Fig.6); see fig.6 for direct connection where the subscriber received information directly ), the transmission terminal is further configured to add the subscription information of the reception terminal to a peer transmission list (White discloses  a list of subscription being synchronized between the publisher of data and the receiver of data  ( by synchronizing data, data is also added to the reception terminal (White, [0199])).   

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement White’s teachings with Ji’s teachings in view of Fritsch’s teachings, and in view of Costa’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate a list of subscription feature in a subscription system by 

Regarding claim 6, Ji, Fritsch, Costa, and White disclose the peer-to-peer communication system of claim 5. 

         Ji in view of  Fritsch  and in view of Costa do not disclose wherein when a data subscription cancellation request is directly received from the reception terminal, the transmission terminal is further configured to delete the subscription information of the reception terminal from the peer transmission list.  
 
         White discloses wherein when a data subscription cancellation request is directly received from the reception terminal, the transmission terminal is further configured to delete the subscription information of the reception terminal from the peer transmission list (White discloses  a list of subscription being synchronized between the publisher of data and the receiver of data  ( by synchronizing data, data is also cancelled to the reception terminal) (White, [0199])).    

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement White’s teachings with Ji’s teachings in view of Fritsch’s teachings , and in view of Costa’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate a list of subscription feature in a subscription system by doing so the delay of receiving request of cancelling of data would be reduce because the cancellation of  data would be sent only to subscribers on the subscription list.  
  
Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 14, claim 14 is substantially similar to claim 6, thus the same rationale applies. 

Ji,  in  view of  Fritsch, in view of Costa in view of White as applied to claims 1-2, 5-6,  9-10, and 13-14  above, and further in view of Glasser et al. (hereinafter “Glasser”) (US 8,150,993 B2).   
 
Regarding claim 7, Ji, Fritsch , and White disclose the peer-to-peer communication system of claim 5.

         Ji in view of  Fritsch  and in view of White do not disclose wherein if a number or ratio of terminals that have requested a subscription for identical data, among a plurality of reception terminals included in the peer transmission list, is a reference value or more, the transmission terminal is further configured to transmit a subscription path change request to a corresponding terminal.    

         Glasser discloses wherein if a number or ratio of terminals that have requested a subscription for identical data, among a plurality of reception terminals included in the peer transmission list, is a reference value or more, the transmission terminal is further configured to transmit a subscription path change request to a corresponding terminal (Glasser discloses when a number of requests requesting the same content exceeds a threshold of subscribed devices list the transmission of data is changed to multicast delivery ( change the delivery to multicast is a changes of path because the module that transfers the data has changed to module 206 that is a multicast module  (Glasser, column 4, lines 39-55)).    

       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Glasser’s teachings with Ji’s teachings, in view of Fritsch’s teachings, and in view of White’s teachings. One ordinary skill in the art will be motivated to combine them in order to incorporate different modules of distribution with different paths in a subscription system by doing so the cost of delivering of a request of data would be reduced when the module changes to module used for multicasting module.  

Regarding claim 15, claim 15 is substantially similar to claim 7, thus the same rationale applies. 

4d. Claims 8 and  16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji,  in  view of  Fritsch, in view of Costa, in view of White, in view of Glasser as applied to claims 1-2, 5-7,  9-10, and 13-15   above, and further in view of Malek et al. (hereinafter “Malek”) (US 9,565,513 B1).   

Regarding claim 8, Ji and Fritsch disclose the peer-to-peer communication system of claim 7.

         Ji in view of  Fritsch, in view of Costa, in view of White  and in view of Malek do not disclose wherein a reception terminal that has received the subscription path change request is configured to transmit a subscription request to the relay server and transmit a subscription cancellation request to the transmission terminal.     

         Malek discloses wherein a reception terminal that has received the subscription path change request is configured to transmit a subscription request to the server (Malek discloses  when a device goes from a long-range wireless path to a short range wireless path, the data is relayed to server located within the proximity of the subscription zone (Malek, column 2, lines 25-30 )) and transmit a subscription cancellation request to the transmission terminal (Malek discloses a device receiving the subscription expired signal ( the subscription expired signal is equated to a cancellation) (Malek, column 8, lines 1-9 )).      
 
       Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Malek’s teachings with Ji’s teachings, in view of Fritsch’s teachings, in view of Costa’s teaching, in view of White’s teachings, and Glasser’s teachings . One ordinary skill in the art will be motivated to combine them in order to reset the policy of a subscriber efficiently when the subscriber moves from a long-range subscription to a short-range subscription by doing so the subscription fees of the subscriber will be optimized. 

Regarding claim 16, claim 16 is substantially similar to claim 8, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/ZI YE/Primary Examiner, Art Unit 2455